Case 3:21-cv-00233-CHB Document1 Filed 04/13/21 Page 1 of 9 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF KENTUCKY
(LOUISVILLE DIVISION)

KRISTEN KAELIN PLAINTIFF
1601 Rhode Court

La Grange, Kentucky 40031

Case Number: 3:21-CV-233-CHB

ONE ADVANTAGE, LLC DEFENDANT
7650 Magna Drive
Belleville, Illinois 62223

SERVE: CT Corporation System
306 W. Main Street
Frankfort, Kentucky 40601
(BY CERTIFIED MAIL)

AND

EQUIFAX INFORMATION SERVICES, LLC
1550 Peachtree Street, N.W.
Atlanta, Georgia 30309

SERVE: CSC-Lawyers Incorporating Service Co.
421 W. Main Street
Frankfort, Kentucky 40601
(BY CERTIFIED MAIL)

AND

TRANS UNION, LLC
555 W. Adams Street
Chicago, Ilinois 60661

SERVE: The Prentice Hall Corporation System
421 W. Main Street
Frankfort, Kentucky 40601
(BY CERTIFIED MAIL)

 
Case 3:21-cv-00233-CHB Document1 Filed 04/13/21 Page 2 of 9 PagelD #: 2

Ak cok RR Re

VERIFIED COMPLAINT
Comes the Plaintiff, Kristen Kaelin, and for her Verified Complaint against the Defendants,
One Advantage, LLC (“One Advantage”), Equifax Tiformation Services, LLC (“Equifax”), and
Trans Union, LLC (“Trans Union”) states as follows:

I. PRELIMINARY STATEMENT

 

1. This is an action for violation of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C.
§1681 et seq. arising out of Defendants’ failure to investigate Plaintiff's credit reporting disputes;
One Advantage’s false reporting of alleged collection accounts on Plaintiff's Trans Union credit
report; and Defendants’ failure to correct the false reporting on Plaintiffs credit reports.

Il. PARTIES

2. Plaintiff, Kristen Kaelin, is currently, and was at all relevant times, a citizen of the
Commonwealth of Kentucky, residing at 1601 Rhode Court, La Grange, Kentucky 40031.

3. Plaintiff is a “consumer” as that term is defined by the FCRA, 15 U.S.C. §1681a(c).

4. Defendant, One Advantage, is a limited liability company organized under the laws
of the State of Illinois and doing business in the Commonwealth of Kentucky, with its principal
place of business located at’7650 Magna Drive, Belleville, [linois 62223.

5. One Advantage is a “furnisher of information” as that term is defined by the FCRA,
15 U.S.C. §1681s-2(b).

6. Defendant, Equifax, is a corporation organized under the laws of the State of
Georgia and doing business in the Commonwealth of Kentucky, with its principal place of business
located at 1550 Peachtree Street, N.W., Atlanta, Georgia 30309.

7. Equifax is a consumer reporting agency that compiles and maintains files on

 
Case 3:21-cv-00233-CHB Document1 Filed 04/13/21 Page 3 of 9 PagelD #: 3

consumers on a nationwide basis” as that term is defined by the FCRA, 15 U.S.C. §1681a(o).

8. Equifax is regularly engaged in the business of assembling, evaluating, and
dispensing information concerning consumers for the purpose of furnishing “consumer reports,”
as that term is defined at 15 U.S.C. §1681a(d), to third parties.

9. Defendant, Trans Union, is a limited liability corporation organized under the laws
of the State of Illinois and doing business in the Commonwealth of Kentucky, with its principal
place of business located at 555 West Adams Street, Chicago, Illinois 60661.

10. Trans Union is a “consumer reporting agency that compiles and maintains files on
consumers on a nationwide basis” as that term is defined by the FCRA, 15 U.S.C. §1681a(o).

11. Trans Union is regularly engaged in the business of assembling, evaluating, and
dispensing information concerning consumers for the purpose of furnishing “consumer reports,”
as that term is defined at 15 U.S.C. §1681a(d), to third parties.

Ill. JURISDICTION

12. This Court has jurisdiction over this action: (1) pursuant to the FCRA, 15 U.S.C.
§1681(p); (2) pursuant to 28 U.S.C. §1331; and (3) because the transactions and occurrences giving
rise to this action occurred in Oldham County, Kentucky as a result of the Defendants doing
business in Oldham-County, Kentucky.

IV. FACTUAL BACKGROUND

13. In or around August 2020, Plaintiff accessed her Trans Union credit report and
discovered false and derogatory tradelines furnished by One Advantage regarding alleged medical
collection accounts.

14. Immediately upon her discovery of the reporting of the collection accounts, Plaintiff

disputed the One Advantage tradelines with Trans Union. Specifically, Plaintiff disputed two

 
Case 3:21-cv-00233-CHB Document1 Filed 04/13/21 Page 4 of 9 PagelD #: 4

medical collections under One Advantage Account No. 1146****, In her dispute, Plaintiff stated
that during the time period those bills were incurred, she had Medicaid insurance. Therefore, she
would never have had a medical bill go to collections.

15. | Upon information and belief, Trans Union, pursuant to the requirements stated in 15
U.S.C. §1681i(a)(2)(A), notified One Advantage of the dispute at or within five (5) days of Trans
Union receiving notice.

16. In September 2020, Plaintiff received Trans Union’s dispute results. Despite
Plaintiffs lawful request for removal of the One Advantage tradelines, One Advantage and Trans
Union refused to delete the tradelines from Plaintiffs credit report.

17. In or around August 2020, Plaintiff accessed her Equifax credit report and
discovered false and derogatory tradelines regarding alleged medical collection accounts.

18. Immediately upon her discovery of the reporting of the collection accounts, Plaintiff
disputed the tradelines with Equifax. Specifically, Plaintiff disputed Account No.
704186000542****, Account No. 704186000541****, and Account No. 909176000506****. In
her dispute, Plaintiff stated that during the time period those bills were incurred, she had Medicaid
insurance. Therefore, she would never have had a medical bill go to collections.

19. In September 2020, Plaintiff received Equifax’s dispute results. Despite Plaintiff's
lawful request for removal of the tradelines, Equifax refused to delete the tradelines from
Plaintiffs credit report.

20. The Defendants’ actions have damaged Plaintiff in that Plaintiff has been denied
credit and/or has been forced to pay a high rate of interest for credit due to the Defendants’ failure

to investigate Plaintiffs dispute and Defendants’ false reporting. In addition, Defendants’

 
Case 3:21-cv-00233-CHB Document1 Filed 04/13/21 Page 5 of 9 PagelD #: 5

violations of the FCRA have caused Plaintiff to suffer embarrassment, humiliation, and emotional
distress.
V. CLAIMSs
Negligent Violation of the Fair Credit Reporting Act - One Advantage

21. Plaintiff hereby adopts and incorporates the allegations contained in Paragraphs 1
through 20 as if fully set forth herein.

22. One Advantage’s failure to investigate Plaintiff's disputes and its initial and
continuing false reporting to Trans Union of Plaintiff's alleged past due One Advantage accounts
are violations of One Advantage’s duties as a furnisher of credit information pursuant to the FCRA,
15 U.S.C. §1681s-2(b).

23. One Advantage’s violations of the FCRA amount to negligent non-compliance with
the FCRA, as stated in 15 U.S.C. §16810, for which One Advantage is liable to Plaintiff for
Plaintiff's actual damages, statutory damages, and Plaintiffs attorneys’ fees.

Negligent Violation of the Fair Credit Reporting Act — Equifax

24. Plaintiff hereby adopts and incorporates the allegations contained in Paragraphs 1
through 23 as if fully set forth herein.

25. Equifax’s failure to properly irrventigate the disputed items and its failure to remove
the disputed items from Plaintiffs’ credit report are violations of Equifax’s duty to ensure
maximum possible accuracy of consumer reports under 15 U.S.C. §1681e(b) and Equifax’s duties
regarding investigation of disputed items under 15 U.S.C. §1681i.

26. Equifax’s failure to properly investigate the disputed items and its failure to remove
the disputed items from Plaintiff's credit report within a reasonable time, following Equifax’s
receipt of Plaintiff's dispute, are violations of Equifax’s duties regarding investigation of disputed

items under 15 U.S.C. §1681i.

 
Case 3:21-cv-00233-CHB Document1 Filed 04/13/21 Page 6 of 9 PagelD #: 6

27.  Equifax’s violations of the FCRA amount to negligent non-compliance with the
FCRA, as stated in 15 U.S.C. §16810, for which Equifax is liable to Plaintiff for Plaintiffs actual
damages, statutory damages, and Plaintiff's attorney’s fees.

Negligent Violation of the Fair Credit Reporting Act — Trans Union

28. Plaintiff hereby adopts and incorporates the allegations contained in the above-
pleaded paragraphs as if fully set forth herein.

29. Trans Union’s failure to properly investigate the disputed items and its failure to
remove the disputed items from Plaintiffs’ credit report are violations of Trans. Union’s duty to
ensure maximum possible accuracy of consumer reports under 15 U.S.C. §1681e(b) and Trans
Union’s duties regarding investigation of disputed items under 15 U.S.C. §1681i.

30. Trans Union’s failure to properly investigate the disputed items and its failure to
remove the disputed items from Plaintiff's credit report within a reasonable time following Trans
Union’s receipt of Plaintiff's dispute are violations of Trans Union’s duties regarding investigation
of disputed items under 15 U.S.C. §1681i.

31. Trans Union’s violations of the FCRA amount to negligent non-compliance with the
FCRA, as stated in 15 U.S.C. §16810, for which Trans Union is liable to Plaintiff for Plaintiff's
actual damages, statutory damages, and Plaintiff's attorney’s fees.

Willful Violation of the Fair Credit Reporting Act - One Advantage

32. Plaintiff hereby adopts and incorporates the allegations contained in the above-
pleaded paragraphs as if fully set forth herein.

33. One Advantage’s failure to investigate Plaintiffs disputes and its initial and
continuing false reporting to Trans Union of Plaintiffs alleged past due One Advantage accounts,
despite One Advantage’s knowledge of the falsity of its reporting, are willful violations of One

Advantage’s duties as a furnisher of credit information pursuant to the FCRA, as stated in 15

 
Case 3:21-cv-00233-CHB Document1 Filed 04/13/21 Page 7 of 9 PagelD #: 7

ULS.C. §1681s-2(b).

34. Given One Advantage’s knowledge of the falsity of its reporting, One Advantage’s
violations of the FCRA amount to willful non-compliance with the FCRA, as stated in 15 U.S.C.
§1681n, for which One Advantage is liable to Plaintiff for Plaintiff's actual damages, statutory
damages, punitive damages, and Plaintiffs attorney’s fees.

Willful Violation of the Fair Credit Reporting Act — Equifax

35. Plaintiff hereby adopts and incorporates the allegations contained in Paragraphs 1
through 34 as if fully set forth herein.

36. | Equifax’s failure to properly investigate the disputed items and its failure to remove
the disputed items from Plaintiff's credit report are willful violations of Equifax’s duty to ensure
maximum possible accuracy of consumer reports, as stated in 15 U.S.C. §1681e(b), and Equifax’s
duties regarding investigation of disputed items under 15 U.S.C. §1681i.

37.  Equifax’s violations of the FCRA amount to willful non-compliance with the
FCRA, as stated in 15 U.S.C. §1681n, for which Equifax is liable to Plaintiff for Plaintiffs actual
damages, statutory damages, punitive damages, and Plaintiffs attorneys’ fees.

Willful Violation of the Fair Credit Reporting Act —- Trans Union

38. Plaintiff hereby adopts and incorporates the allegations contained in Paragraphs 1
through 37 as if fully set forth herein.

39. Trans Union’s failure to properly investigate the disputed items and its failure to
remove the disputed items from Plaintiffs credit report are willful violations of Trans Union’s
duty to ensure maximum possible accuracy of consumer reports, as stated in 15 U.S.C. §1681e(b),
and Trans Union’s duties regarding investigation of disputed items under 15 U.S.C. §1681i.

40. Trans Union’s violations of the FCRA amount to willful non-compliance with the

 
Case 3:21-cv-00233-CHB Document1 Filed 04/13/21 Page 8 of 9 PagelD #: 8

FCRA, as stated in 15 U.S.C. §1681n, for which Trans Union is liable to Plaintiff for Plaintiff's
actual damages, statutory damages, punitive damages, and Plaintiff's attorneys’ fees.

WHEREFORE, Plaintiff, Kristen Kaelin, respectfully demands the following:

1, Trial by jury on all issues so triable;

2. Judgment against the Defendants for statutory, compensatory, consequential, and
punitive damages;

3. For attorneys’ fees and costs; and,

4, Any and all other relief to which Plaintiff may appear to be entitled.

Respectfully submitted,

/s/Emily H. Funk

Emily H. Funk

HEMMINGER LAW OFFICE, P.S.C.
331 Townepark Circle, Suite 100-C
Louisville, KY 40243

Phone, (502) 443-1060

Facsimile, (502) 873-5300
hemmingerlawoffice@gmail.com
Counsel for Plaintiff

 
Case 3:21-cv-00233-CHB Document1 Filed 04/13/21 Page 9 of 9 PagelD #: 9

VERIFICATION

I, Kristen Kaelin, hereby state that I have read the foregoing Verified Complaint and the

statements contained therein are true and accurate to the best of my knowledge, information and

belief.

COMMONWEALTH OF KENTUCKY

COUNTY OF omens GERENSOW

Subscribed, sworn to and acknowledged before me by Kristen Kaelin hig A Yay of

WMG YC 2021.

 

ASHLEY N BRUNER
Notary Public - State at Large
Kentucky
My Commission Expires Jan. 27, 2025
Notary ID KYNP22385

 

 

 

COLP-L (2-04)

Kristen Kaelin

)
) ss

)

Notary Public)

Commission expires: \a Q 1 ' a tS

 

 

 
